DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. Applicant argues that Lee fails to disclose using first and second gestures to generate a menu of applications and to launch a selected application because Lee discloses using said gestures to interact with an already open application. In response, the claims state that the first and second gestures are for displaying and launching applications or services. Features of an application comprise the services provided by said application.
Further, applicant did not traverse the official notice taken that direction pads for selection surrounding a central function button and that tilting smartphones as a means for designating input was notoriously well known in the art at the time of effective filing. This is taken as an admission of the facts herein, see MPEP 2144.03(C).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2020/0241740, of record) [Lee].
Regarding claims 1, 11, and 19, Lee discloses a media control device configured to launch an application or service on a smart media device, the device comprising: an input mechanism, responsive to manual user gestures, for generating signals that control a display associated with the smart media device (fig. 1 input device 150); and a processor, responsive to the input mechanism, for generating image data to be displayed on the display associated with the smart media device (fig. 1, processor 120); wherein:
a first user gesture causes the processor to generate a menu that includes an image of a plurality of images that correspond to a first plurality of preselected applications and/or services (selection of a favorites menu, paragraphs 0111-0112); and
a second user gesture causes the processor to launch the application or service on the menu that is identified as desired for selection by the user (selections launch related applications, paragraphs 0115-0116).

Regarding claims 2, 12, and 20, Lee discloses the media control device, method, and computer readable medium according to claims 1, 11, and 19, wherein the first plurality of preselected applications and/or services comprises applications and/or services preselected by the user and designated as favorites (paragraph 0111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 3-6, 8-10, 13-16, and 18 Lee discloses the media control device according to claim 1 wherein the interface comprises smart phone (fig. 5A) with a touch screen (paragraph 0111), but fails to disclose the device comprises a remote control unit having a plurality of buttons including a plurality of directional navigation keys and at least one button which is a dedicated long press button; depression of the dedicated long press button for a  prolonged period of time is the first user gesture that causes the processor to generate the menu; and upon identifying a desired application or service using the plurality of directional navigation keys, depression of a selection key is the second user gesture that causes the processor to launch the desired application or service.
Examiner takes official notice that direction pads for selection surrounding a central function button were notoriously well known in the art. As evidenced by the information disclosure statement submitted by applicant, U.S. Patent No. 7,872,590 shows this was a common design feature at the time of effective filing (see fig. 1).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device to Lee to include a remote control unit having a plurality of buttons including a plurality of directional navigation keys and at least one button which is a dedicated long press button; depression of the dedicated long press button for a prolonged period of time is the first user gesture that causes the processor to generate the menu; and upon identifying a desired application or service using the plurality of directional navigation keys, depression of a selection key is the second user gesture that causes the processor to launch the desired application or service, providing the benefit of well-known and well understood interface means that users would thus find intuitive.

Regarding claims 7 and 17, Lee discloses the media control device and method according to claims 6 and 16, but fails to disclose the desired application or service is identified via a tilting of the smart phone.
Examiner takes official notice that tilting smartphones as a means for designating input was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Lee to include the desired application or service is identified via a tilting of the smart phone.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421